Citation Nr: 9924437	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability for the period prior to March 15, 1982.

2.  Entitlement to a rating in excess of 40 percent for low 
back disability for the period commencing March 15, 1982.


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, H.C., D.C.B., John S. Barbee, M.D.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1943.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
The veteran testified before the undersigned member of the 
Board at a hearing held at the RO in March 1999.  Evidence 
was submitted at that hearing for which a waiver of initial 
RO consideration was received.

The Board notes that the veteran has raised the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability.  This matter is therefore 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period prior to March 15, 1982, the veteran's 
service-connected low back disability most nearly 
approximated severe intervertebral disc syndrome.

3.  For the period commencing March 15, 1982, the veteran's 
service-connected low back disability more nearly 
approximates pronounced intervertebral disc syndrome than 
severe intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for low back 
disability for the period from December 9, 1943, to March 15, 
1982, have been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5294, 5295 (1982).

2.  The criteria for a 60 percent rating for low back 
disability for the period commencing March 15, 1982, have 
been met.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran has reported 
treatment at a VA medical center in the 1980s and recently.  
However, as the referenced VA treatment admittedly occurred 
after 1982, and in light of the disposition of the veteran's 
claim below with respect to the evaluation assigned his low 
back disability from March 15, 1982, the Board concludes that 
a remand of the case is not warranted.  The Board 
additionally notes that the veteran has sought treatment from 
numerous physicians since 1943, but that records for several 
physicians are not on file.  The Board points out, however, 
that many of the veteran's former physicians are deceased, 
and that the veteran has not identified any missing records 
which could be obtained.  In any event, the Board notes that 
the veteran's representative, at the veteran's March 1999 
hearing before the undersigned, indicated that he had already 
attempted to obtain all available private treatment records.  
The Board will therefore proceed with the adjudication of the 
veteran's claim.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Factual background

Briefly, as noted in the Introduction, the veteran's service 
ended in December 1943.  The veteran's claim for entitlement 
to service connection for low back disability was thereafter 
denied in an April 1944 rating decision and in a May 1985 
Board decision.  Service connection for low back disability 
was granted in a December 1993 rating decision, evaluated as 
40 percent disabling effective June 22, 1990.  In an April 
1995 decision, the Board vacated the May 1985 Board decision 
and the RO, in a June 1996 rating decision, determined that 
there was clear and unmistakable error in the April 1944 
rating decision.  In the June 1996 rating decision, the RO 
assigned the veteran a 10 percent evaluation for his low back 
disability for the period from December 9, 1943, to March 14, 
1982, and a 40 percent evaluation for the period commencing 
March 15, 1982.  Those ratings have remained in effect since 
that time.

Service medical records show that the veteran was 
hospitalized in 1943 with complaints associated with his back 
and lower extremities.  X-ray studies of the lumbar spine 
showed dissimilar facets between L3 and L4, but no arthritic 
changes.  There was some haziness of the facets between L4 
and L5 on the right.  The veteran was medically discharged 
from service with a diagnosis of deformity of the spine 
manifested by anomalies of the facets of the lower two lumbar 
articulations.

Private medical records from the Bedford County General 
Hospital for October 1957 to September 1977 disclose that the 
veteran was hospitalized for seven days in October 1957 for 
neuritis associated with his back.  The veteran at that time 
reported that his low back pain had continued for two weeks 
prior to admission, and that his pain had recently become 
severe, with radiation to each side of the spine and to his 
groin.  The veteran reported that he was unable to sit or 
walk and that he would faint when moving to certain positions 
due to excruciating pain.  He indicated that he had 
experienced similar attacks in the past, but that the current 
episode was the worst in three years.  On physical 
examination the veteran was clearly experiencing severe low 
back pain and tenderness was elicited over the lower lumbar 
spine.  The veteran's reflexes and extremities were normal.  
X-ray studies of the lumbosacral spine showed no fracture, 
dislocation or destructive lesions.  The records show that 
the veteran was next admitted in January 1967 for treatment 
of a foot injury, during which time treatment notes show that 
he was given a hot water bottle, medication and a bed board 
for complaints of back pain, although he was soon able to 
ambulate on crutches.  X-ray studies of the lumbar spine in 
September 1977 showed arthritic changes with considerable 
narrowing of the L4-5 interspace, but no evidence of recent 
compression.

On file are treatment notes for the veteran from Carl Rogers, 
M.D., for February 1962.  The notes indicate that the veteran 
complained of low back pain and intermittent back problems 
since service.  Physical examination disclosed the presence 
of back soreness on the left side.  The veteran exhibited 
normal curvature of the spine, although he was not as 
flexible to the left side.  The veteran exhibited no sensory 
loss, and was diagnosed with lumbago.

On file are private medical records from the South Pittsburgh 
Municipal Hospital for June 1974 to October 1981.  The 
records indicate that the veteran was hospitalized in June 
1974 following complaints of experiencing a pinched nerve in 
his low back at work.  The veteran reported radiating pain 
but no definite muscle weakness.  Physical examination 
disclosed the presence of tenderness in the lumbar area with 
slight muscle spasm on the right, but reflexes and sensation 
were normal.  X-ray studies of the lumbar spine showed marked 
narrowing of the L4-5 disc interspace, and the veteran was 
diagnosed with arthritis of the spine and acute back strain.  
A November 1974 note indicates that the veteran continued to 
complain of radiating pain which was worse in the mornings 
and evenings.  The veteran was hospitalized for several days 
in October 1977 for an unrelated condition, at which time his 
history of back trouble was noted, although the notes 
indicate that recent physical examination was normal.  
Treatment notes for that admission disclose that the veteran 
occasionally complained of low back pain.  October 1981 X-ray 
studies of the lumbosacral spine showed moderately severe 
changes of the lumbosacral spine with degenerative disc 
disease at L5-S1, as well as straightening of the lordotic 
curve in the lower lumbosacral spine.

On file is a July 1974 statement and notes by Stanley R. 
Payne, M.D., which indicate that the veteran had reported a 
recent exacerbation of his low back disability, and that he 
continued to complain of severe low back pain with bilateral 
lower extremity radiation with prolonged sitting.  He denied 
any numbness or bowel or bladder symptoms.  On physical 
examination the veteran exhibited full range of lumbar spine 
motion without tenderness, list or scoliosis.  Slight 
tenderness at the L4 and L5 levels was noted, but lower 
extremity strength, sensation and reflexes were normal.  X-
ray studies of the lumbar spine purportedly showed marked 
narrowing and spurring at the L4-L5 disc level; the remainder 
of the disc spaces were normal.  Dr. Payne diagnosed the 
veteran with degenerative lumbar disc disease at L4-5 with 
recent low back strain, resolving, with no evidence of disc 
herniation or radiculopathy.  Dr. Payne indicated that the 
veteran could return to work as normal.  

On file are treatment reports of the veteran from Viston 
Taylor, M.D., for October 1977 to March 1982.  The records 
indicate that the veteran reported, in October 1981, that he 
continued to experience low back pain with some pain 
radiating to his lower extremities.  He also reported that he 
had been unable to work for the prior three years secondary 
to his back disability.  Reflexes and sensation on 
examination were described as normal.

On file are records from the Social Security Administration 
(SSA) for 1982 to 1983, which show that the veteran filed a 
claim for disability benefits with that agency in 1982.  At 
that time he reported experiencing progressively severe low 
back pain since service, with an occasional inability to use 
his legs or get out of bed, and an inability to lift objects 
or to bend.  He also reported that he would sometimes faint 
if he sneezed or coughed unexpectedly.  The veteran reported 
working in several positions since service, most recently as 
a carpenter and as a fisherman, but averred that his 
employers had been aware of his low back disability and had 
made allowances for him.  He indicated that he nevertheless 
would occasionally miss work and that he stopped any 
significant employment in December 1977 secondary to his low 
back disability and the advice of his physicians that he 
should retire and not engage in any lifting or bending; he 
indicated that he was actually told as early as 1975 to 
retire.  The veteran indicated that he continued to seek 
treatment on an occasional basis and that he was recently 
unable to accomplish even light chores.  He reported relying 
on total bedrest, the avoidance of physical activities, 
medications and the application of heat for the alleviation 
of his symptoms.  The veteran indicated that he was 
occasionally unable to drive secondary to problems with his 
legs.  On his SSA interview in February 1982 the veteran was 
noted to walk stiffly and to sit on the edge of his chair and 
shift throughout the interview as if uncomfortable.  

An April 1982 medical consultant noted that the veteran was 
capable of lifting no more than 10 pounds frequently, walking 
no more than 4 hours, standing no more than 4 hours, or 
sitting no more than 6 hours.  The physician opined that the 
veteran's impairment was severe.  In a June 1982 medical 
examination by David W. Gaw, M.D., the veteran reported 
experiencing intermittent low back pain since service, with 
occasional exacerbations lasting up to three weeks.  He 
denied radiation of pain to his lower extremities, although 
he reported occasional bilateral leg weakness.  He denied any 
loss of bowel or bladder function.  On physical examination 
the veteran stood without a list or scoliosis.  He exhibited 
a moderate degree of spasm in the paralumbar muscles 
bilaterally, although his reflexes were described as "all 
right."  The veteran exhibited extension to 10 degrees and 
half of normal forward flexion on range of motion testing.  
X-ray studies disclosed significant narrowing of the L4-5 
interspaces, sclerosis of the adjacent vertebral bodies and 
marked degenerative disc disease of the interspace.  Dr. Gaw 
diagnosed the veteran with degenerative lumbar disc disease 
and concluded that the only effective treatment was to 
decrease the amount of stress to the veteran's back.    

Following the above, a medical consultant, in a June 1982 
statement, after reviewing in particular Dr. Taylor's March 
1982 evaluation of the veteran (discussed below), concluded 
that the veteran was capable of a wide range of work 
activities.  A July 1982 Physical Capacities Evaluation 
indicated that the veteran was capable of lifting and 
carrying 25 pounds frequently and 50 pounds occasionally, 
standing and walking for 6 or more hours on a normal work 
day, and sitting at least 6 hours.  The evaluation further 
noted that the veteran did not require an assistive device 
for ambulation and could occasionally climb stairs or ladders 
and bend or stoop.  The evaluator concluded that the 
veteran's degenerative process was moderately severe, but 
that the veteran did retain functional capacity for light 
work activity.  The SSA records indicate that while the 
veteran was awarded disability benefits, such benefits were 
discontinued shortly thereafter and not reinstituted.

On file is a statement by Dr. Taylor, dated March 15, 1982.  
Dr. Taylor indicated that he had examined the veteran earlier 
that day but had treated him intermittently since 1974 for 
arthritic symptoms.  On his March 1982 examination, the 
veteran reported continued severe low back pain and related 
that he had been unable on many occasions to get out of bed 
or attend to various activities without assistance.  He also 
reported that he had been unable to work for the prior three 
years due to his low back disability.  Physical examination 
disclosed the presence of tenderness in the lower thoracic 
and upper lumbar area and some tenderness in the lower lumbar 
area with some spasm present.  Reflexes and sensations were 
described as normal.  Dr. Taylor concluded that the veteran 
had severe osteoarthritis in the lumbosacral spine with 
degenerative disc disease at L5-S1.  He opined that the 
veteran was permanently and totally disabled from performing 
any occupation.  Attached to Dr. Taylor's statement was an X-
ray study of the veteran's lumbosacral spine which showed the 
presence of severe degenerative disc disease of the L4-L5 
disc space level, as well as loss of the normal lordotic 
curve. 

In a December 1982 statement, Mittur N. Ramprasad, M.D., 
related that he had recently evaluated the veteran for 
complaints of constant low back pain with radiation.  The 
veteran had reported that ambulation, bending forwards, 
coughing and sneezing aggravated his pain.  He also 
complained of numbness in his lower extremities with 
occasional tingling sensations.  Dr. Ramprasad reported that 
physical examination of the veteran disclosed the presence of 
full strength and normal bilateral reflexes, although slight 
weakness of the extensor hallus longus tendon was evident.  
The veteran also exhibited some loss of sensation in the 
anterior medial aspect of the right leg.  On range of motion 
testing forward flexion was to 15 degrees, and the veteran 
was able to walk on his toes, but not on his heels.  Dr. 
Ramprasad recommended bedrest, medication and exercise for 
the veteran, and opined that the veteran was unable to 
perform any kind of physical activity due to his low back 
disability.

Of record are statements dated in September 1983 by T.P., 
O.T., J.B., C.S., and J.C. (the veteran's brother), which 
indicate in essence that the veteran had had pain in his back 
and legs since service, and was sometimes unable to leave his 
house for weeks at a time.

On file are October 1983 and April 1984 statements by the 
veteran's wife, in which she related that the veteran was 
told that he had ruptured a disc in service, and that he had 
had constant trouble with his back and legs since service.  
She averred that he had been unable to work since 1977.

On file are October 1983 and January 1984 statements by the 
veteran, in which he averred that he had never completely 
recovered from his service injury, that his disability had 
continued to deteriorate, and that he had suffered great 
pain.  He also averred that he had stopped working in 
December 1977 secondary to back disability.

Of record is the transcript of a rating board hearing held at 
the RO in March 1984, as well as several statements on file 
from the veteran, in which he maintained that he had no low 
back problems prior to service, but that he had sustained 
injury to his back in service resulting from an extended 
hike.  He indicated that during the hike he developed severe 
difficulty with using his legs and was thereafter 
hospitalized and later informed that he had a deformity of 
his spine.
 
On file is a June 1990 statement by John S. Barbee, M.D., in 
which Dr. Barbee indicated that the asymmetry of the facet 
joints evident on X-ray studies of the veteran in service was 
only a normal variant.  He also stated that the haziness at 
the L4-5 facet joint on the right was possibly a stress 
fracture, or was otherwise poor technique in obtaining the 
films.  Dr. Barbee concluded that the veteran had developed a 
herniated disc at L4-5 in service and indicated that he 
currently had disabling back trouble secondary to the injury 
in service.

Of record is a May 1993 statement by Peter C. Weber, M.D.  
Dr. Weber indicated that he had reviewed the veteran's 
service medical records and concluded that, in light of the 
veteran's complaints of bilateral lower extremity 
paresthesias and sudden onset of weakness in service, the 
veteran had experienced an L4-5 disc herniation in service 
which probably compressed his nerve roots and caused his leg 
symptoms.

Of record is a September 1993 statement by G.C., the 
veteran's brother, which indicates, in essence, that the 
veteran, following his discharge from service, was unable to 
haul hay or perform heavy physical farm work due to regular 
back problems.

Of record is the transcript of a September 1993 rating board 
hearing at the RO at which time the veteran testified that he 
developed pain in his groin and lower extremities while on a 
hike in service.  He also developed tingling in his legs and 
stated that his legs became progressively numb until they had 
stopped functioning.  He testified that he had been unable to 
undertake any strenuous physical activity since service and 
that he would experience episodes of severe pain that 
precluded any activity.  He reported that his low back 
disability had become progressively worse since service and 
that he still had pain and limitation of activity, and 
required periodic rest to avoid his more severe symptoms.  
The veteran testified that, in the first year after service, 
he initially experienced significant back problems when 
clearing and plowing the ground after winter.  He stated that 
he experienced significant difficulty with lifting 40 pounds 
and that, while he experienced no radiation of his low back 
pain while lifting, he experienced pain and tingling with 
prolonged standing or movement.  He also indicated that he 
visited a physician several times during the year after his 
discharge from service, that he used pain medications, and 
that he would occasionally miss work on the farm.  The 
veteran described a recent incident in which he required 
bedrest for several hours after mowing grass. 

The veteran's wife testified that the veteran had experienced 
back trouble since service, and indicated that he recently 
had an exacerbation of his disability.  Dr. Barbee testified 
that, in his opinion, the symptoms noted in the veteran's 
service medical records were consistent with a herniated 
disc.  He also stated that the veteran currently had 
degenerative disc disease.  With respect to his 
qualifications, Dr. Barbee stated that he was board certified 
in family practice and currently was exclusively practicing 
emergency medicine.  He emphasized that in practicing 
emergency medicine he was exposed on a daily basis to persons 
with back problems. 

The veteran was afforded a VA examination in October 1993, at 
which time he complained of low back, buttock and thigh pain 
which were aggravated by coughing and sneezing.  He denied 
any numbness associated with his legs.  On physical 
examination the veteran's lower extremity strength was 
described as good.  Deep tendon reflexes were active and 
symmetrical, bilaterally, and pin prick sensation in both 
legs was intact.  Deep palpation to the L4-5 area elicited 
local pain and paraspinal spasm at the lumbar area was 
evident.  The veteran's heel and toe walking was grossly 
intact and his gait was independent and not antalgic.  No 
atrophy was present but the veteran exhibited a flat low 
back.  Range of lumbar spine motion testing disclosed forward 
flexion to 25 degrees (described by the examiner as severely 
limited), backward extension to 10 degrees, lateral flexion 
to 20 degrees, bilaterally, and rotation to 20 degrees, 
bilaterally.  Low back pain on forward bending of the trunk 
was noted.  No neurological deficit was identified.  X-ray 
studies of the lumbosacral spine showed osteoarthritic 
changes, with particularly marked intervertebral disc space 
narrowing at L4-5; no evidence of fracture, subluxation or 
other acute pathology was identified.  The veteran was 
diagnosed with low back pain with lumbar spinal 
osteoarthritis.

On file is a March 1994 statement by Dr. Barbee, in which he 
states that, in his opinion, the veteran's low back 
disability met the schedular criteria for a 60 percent 
evaluation, since the veteran had exhibited some degree of 
pain on a daily basis since service without total relief or 
complete recovery, and because he currently exhibited 
markedly decreased range of lumbar spine motion.  He also 
stated that the veteran's described symptoms of low back, 
buttock and thigh pain were compatible with sciatic 
neuropathy.  Dr. Barbee stated that he had reviewed the 
report of the October 1993 VA examination, but felt, in 
essence, that the examiner had not properly evaluated the 
veteran's disability.  He also suggested that there was 
miscommunication between the veteran and the examiner, and 
that the veteran's symptoms of lower extremity numbness and 
tingling were consequently not recognized.  He indicated that 
although the veteran exhibited normal deep tendon reflexes on 
examination, this result was compatible with the presence of 
a herniated disc at L4-5 and consistent with the presence of 
severe disability.  In August 1997, Dr. Barbee provided a 
similar statement. 

On file is a March 1994 affidavit by the veteran, in which he 
averred that he could not recall being asked by his October 
1993 examiner about lower extremity numbness or recall 
discussing any leg numbness.  The veteran suggested that the 
history recorded by the examiner was the result of 
miscommunication, and he averred that he had experienced 
numbness and tingling in both lower extremities since 
service.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1995 at which time he testified, in 
essence, that he had injured his back during a hike in 
service and that he thereafter experienced great pain in his 
lower back and extremities and was unable to lift his legs.

On file is a statement by H.C., the veteran's son, dated in 
September 1997, in which he recalled that the veteran had 
experienced problems with his back and legs at least since 
the author was a child.  H.C. indicated that the veteran 
always walked in a stooped position, moved slowly and had 
trouble sitting.  He stated that the veteran often needed to 
take hot baths and that the veteran's back pain occasionally 
forced him to crawl.  H.C. indicated that he had witnessed 
the veteran's back spasms and averred that the veteran had 
experienced episodes of total incapacitation from back and 
leg pain at least four times each year, usually lasting up to 
six days with each episode.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1997, at which time he testified that 
his low back disability had affected his ability to clear the 
land and plow his farm after his discharge.  He averred that 
his low back pain radiated to his lower extremities and that 
his more severe episodes would last several days, and 
sometimes would be brought on simply by bending over.  He 
also reported that he would sometimes faint from his low back 
pain.  He testified that he was unable to lift milk cans 
after service, but that he could occasionally lift 
approximately 15 pounds, and he indicated that he had trouble 
working with livestock.  The veteran testified, in essence, 
that he had been unable to work since service, although he 
did occasionally drive a truck for a farm in the 1940s.  He 
indicated, however, that he would develop an achy feeling 
after driving.  He reported that he had worked at a tannery 
in the 1950s, but that his employer was aware of his 
disability and assigned him light work, as his physicians had 
advised against any pushing, pulling or lifting activities.  
After working in the tannery he raised fish, and was advised 
by his physicians in the 1970s to retire.  He reported that 
he had used salves and hot baths for his low back pain and 
that he had received physical therapy for his back in 1986 or 
1987.  He also stated that he had been hospitalized several 
times for treatment of his back disability.  He testified 
that when Dr. Payne indicated that he could return to work, 
he was referring to the type of light work that the veteran 
had been assigned.  The veteran reported experiencing 
constant pain in his back, as well as weakness in his legs, 
and he stated that he was occasionally bedridden. 

The veteran's wife testified that the veteran had been 
significantly limited in his activities after service and was 
not able to work.  She recalled that he would faint due to 
pain and that he walked in a stooped position with a shuffle.  
She also recounted that he would become bedridden several 
times each month and that his condition had never improved 
since service.  She stated that he had been hospitalized 
several times, required the use of a straight-back chair and 
a bed board, and could not traverse stairs.  The veteran's 
son and daughter testified that the veteran would be 
bedridden several times each year for several days.  They 
also reported witnessing his back spasms and indicated that 
the veteran would walk in a stooped position and shuffle.  
They indicated that the veteran had difficulty with 
traversing stairs, never engaged in strenuous activity and 
would exhibit difficulty with entering and leaving vehicles.

Dr. Barbee testified that he was married to the veteran's 
daughter, D.C.B. and stated, in essence, that he felt the 
veteran deserved a higher rating and emphasized that nothing 
in his review of the evidence on file disqualified the 
veteran from a higher rating.  Dr. Barbee opined that the 
veteran did exhibit neurological impairment and concluded 
that the veteran's low back disability met the criteria for a 
60 percent rating since discharge.

A March 1999 statement by Richard E. Fishbein, M.D., 
indicates that on evaluation that month the veteran 
complained of severe back pain radiating to both lower 
extremities and indicated that he was unable to ambulate 
without a severe limp and listing to both sides.  He 
maintained that he was bedridden most of the time and unable 
to perform any type of work.  He reported experiencing severe 
problems with bending forward, climbing, standing, coughing, 
gripping, twisting or squatting, as well as severe symptoms 
with changing weather.  The veteran indicated that he was 
unable to ambulate without a considerable amount of pain, 
that he walked hunched over, and that his activities were 
limited by pain radiating to his lower extremities with 
weakness of the extensor muscles of his legs.  He also 
reported experiencing numbness and tingling dating back to 
service.  

Physical examination disclosed that the veteran was not in 
acute pain, although he moved very slowly.  He was unable to 
walk on his heels or toes.  Range of lumbar spine motion 
disclosed severely limited forward flexion, extension to 0 
degrees, and lateral tilting to 10 degrees, bilaterally.  Dr. 
Fishbein noted the presence of flattening out and 
compensatory curve of the lower spine.  The veteran's 
reflexes were bilaterally sluggish but present.  Pin prick 
sensation to both lower extremities was diminished.  There 
was no evidence of atrophy, but the veteran's extensor hallus 
strength was limited to 3+, bilaterally.  The veteran 
exhibited considerable low back rigidity and tightness with 
marked trigger point tenderness and limited motion throughout 
the lumbosacral spine.  X-ray studies purportedly showed 
severe degenerative disc disease throughout the lumbar spine 
with osteoarthritic and degenerative narrowing, and marked 
limiting of the joint space between L4-5 and L5-S1.  After 
reviewing the veteran's medical history, Dr. Fishbein 
concluded that the veteran probably had a herniated disc in 
service with a marked progression of his disability from 
service to the present.  Dr. Fishbein indicated that he was 
confident that the veteran had an approximately 20 percent 
disability at discharge, and stated, in essence, that he 
believed that a 60 percent evaluation was warranted at least 
since 1982.

At the veteran's March 1999 hearing before the undersigned, 
he reported that he had experienced constant radiating pain, 
tingling and numbness since service, and that the symptoms 
had progressively worsened since service.  He reported that 
he currently experienced pain even with walking short 
distances and indicated that he was recently fitted for a 
back brace.  The veteran testified that he worked driving a 
truck in the 1940s and 1950s, but that this activity would 
cause soreness and stiffness.  He reported working 
intermittently since service, with his longest period of 
employment being approximately 11 years; he averred that he 
was not employed full time prior to his retirement.  The 
veteran indicated that his condition in 1982 was much worse 
than in prior years, and he indicated that although he 
initially received disability benefits from SSA, such 
benefits were terminated several months later.  The veteran's 
wife testified that she would often assist the veteran in 
going to and from the bathroom, and that she sometimes 
witnessed him fainting. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities for 1945 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

For the period prior to March 15, 1982, the RO rated the 
veteran's low back disability as 10 percent disabling under 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  A diagnostic code pertaining to intervertebral 
disc syndrome was not included in VA's Schedule for Rating 
Disabilities for 1933 (1933 Schedule).  The 1933 Schedule 
instead directed that sciatic neuritis was to be rated as 
neuritis.  Diagnostic Code 3196 (1933 Schedule).  Moderate 
neuritis warrants a 10 percent evaluation, moderately severe 
neuritis warrants a 30 percent evaluation and severe neuritis 
warrants a 50 percent evaluation, depending on factors such 
as relative extent, presence of atrophy and bilaterality.  
Diagnostic Code 1077 (1933 Schedule).  Alternatively, a 10 
percent rating is warranted for slight or moderate limitation 
of lumbar spine motion, and a 25 percent rating is warranted 
for severe limitation of lumbar spine motion.  Diagnostic 
Code 1830 (1933 Schedule).  A 10 percent rating is also 
warranted for moderate sacroiliac injury and weakness, with 
muscle spasm or abnormal mobility on forced motion.  
Diagnostic Code 3207 (1933 Schedule).  

Under the 1945 Rating Schedule, from 1945 until March 10, 
1976, a 10 percent rating is appropriate for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent sciatic neuritis with characteristic pain and 
demonstrable muscle spasm, absent tendo achillis reflex, or 
other nerve pathology appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1975).  Effective March 10, 1976, the 
diagnostic criteria required for a 60 percent evaluation for 
intervertebral disc syndrome was changed.  See 41 Fed. Reg. 
11291-11296 (1976).  The new criteria provide that a 60 
percent evaluation is appropriate for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).

Alternatively, a 10 percent rating is appropriate for slight 
limitation of lumbar spine motion, a 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
rating is appropriate for severe limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  A 
10 percent rating is appropriate for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent rating is appropriate for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (1998).

In this case, the Board finds that the impairment occasioned 
by the veteran's low back disability for the period prior to 
March 15, 1982, more nearly approximates the criteria for a 
40 percent rating.  The evidence for this period shows that 
the veteran was hospitalized on occasion for severe low back 
symptomatology and that he complained on numerous occasions 
of radiating low back pain.  Physical examination 
consistently demonstrated the presence of low back pain and 
tenderness, with muscle spasm on one occasion, and X-ray 
studies confirmed the presence of significant degenerative 
changes and degenerative disc disease.  The Board notes that 
the numerous statements submitted by the veteran, his 
relatives and his acquaintances, while added to the file 
after 1982, are nevertheless consistent with the medical 
evidence showing intermittent episodes of severe low back 
symptoms.  In the Board's opinion, the medical evidence for 
the period prior to March 15, 1982, demonstrates the presence 
of severe intervertebral disc syndrome with intermittent 
relief.  However, the Board finds that the veteran is not 
entitled to an evaluation greater than 40 percent for the 
period prior to March 15, 1982.

In this regard the Board points out that although the 
veteran's complaints included radiating pain and he was 
hospitalized on one occasion in 1957 for neuritis, the 
medical evidence on file is nevertheless entirely negative 
for significant neurological impairment associated with the 
veteran's low back disability.  Treatment records after 1957 
are negative for any further finding or diagnosis of 
neuritis, and clinical examination in 1974 was negative for 
evidence of radiculopathy or other neurological impairment.  
Moreover, deep tendon reflexes and sensation were 
consistently normal, and the veteran repeatedly denied any 
bowel or bladder symptoms.  In addition, lower extremity 
strength was consistently normal on examination, and although 
muscle spasm was present on examination in June 1974, it was 
described as mild and no further evidence of spasm was 
elicited on subsequent examinations prior to March 1982.  
While several statements from the veteran's children attest 
to witnessing numerous back spasms, their statements are 
based on recollections of events occurring many years earlier 
and the contemporaneous medical evidence demonstrates that 
the disability did not more nearly approximate the criteria 
for a rating in excess of 40 percent.

Although the veteran apparently retired in 1977 and was 
awarded disability benefits from SSA in 1982 on the basis of 
his low back disability, there notably is no medical evidence 
demonstrating that the veteran's disability rendered him 
unemployable until March 15, 1982, the veteran did not apply 
for SSA benefits until 1982, and in any event the veteran's 
SSA disability benefits were terminated by 1983 without 
resumption.  Moreover, although Dr. Barbee has essentially 
opined that the veteran's low back disability has remained 
unchanged since discharge and that the evidence therefore 
supports at least a 60 percent evaluation since that time, 
there is no evidence that Dr. Barbee treated the veteran 
prior to March 1982, or even prior to 1990, and the record 
indicates that Dr. Barbee is related to the veteran by 
marriage.  More importantly, the Board finds that Dr. 
Barbee's conclusions are unsupported by contemporary medical 
records which demonstrate the absence of significant 
neurological involvement, as indicated by, inter alia, the 
presence of normal deep tendon reflexes and the absence of 
any radiculopathy, and which show that the veteran 
experienced intermittent relief between episodes of his 
intervertebral disc syndrome.  In light of the above, the 
Board finds that the contemporary medical evidence prior to 
March 15, 1982, and the March 1999 opinion of Dr. Fishbein, 
who suggested that the veteran's disability in fact had 
progressed in severity over the course of many years, are of 
greater probative value than Dr. Barbee's opinions.  

The Board has considered whether an evaluation greater than 
40 percent is warranted based on functional loss due to pain 
pursuant to 38 C.F.R. § 4.40 (1982), or based on weakness, 
fatigability or incoordination pursuant to 38 C.F.R. § 4.45 
(1982).  However, the Board notes that 40 percent is the 
maximum evaluation for limitation of lumbar spine motion 
under Diagnostic Code 5292 and there is no evidence of 
neurological impairment or weakness, incoordination or excess 
fatigability of the lower extremities prior to March 1982.  
Since a 60 percent disability rating under DC 5293 
contemplates more than just painful symptoms (it requires 
significant neurological involvement), and since any 
functional impairment associated with the veteran's 
disability is attributable to his pain only, and not with any 
other factors contemplated by 38 C.F.R. §§ 4.40 and 4.45 such 
as weakness, incoordination or instability, the Board finds 
that a 40 percent evaluation contemplates and adequately 
compensates for the functional impairment resulting from the 
veteran's painful symptoms. 

Accordingly, a 40 percent evaluation is warranted for low 
back disability for the period from December 9, 1943, to 
March 15, 1982.

With respect to the period commencing March 15, 1982, the 
Board finds that the impairment occasioned by the veteran's 
low back disability more nearly approximates the criteria for 
a 60 percent rating.  In this regard the Board notes that Dr. 
Taylor's March 15, 1982, statement indicated that the 
veteran's low back disability effectively rendered the 
veteran unemployable, and the subsequent statement by Dr. 
Ramprasand in December 1982 confirmed that the veteran's low 
back disability required frequent bedrest and the cessation 
of most activities.  Other medical evidence on file indicates 
that the veteran exhibited weakness of his left lower 
extremity as well spasm and some loss of sensation, and that 
he developed sluggish deep tendon reflexes.  Moreover, X-ray 
studies since March 1982 have disclosed the presence of 
severe degenerative disk disease and arthritic changes.  In 
light of these clinical findings demonstrating the presence 
of significant neurological impairment associated with low 
back disability as well as the medical opinions indicating 
that the veteran's low back disability effectively renders 
him bedridden on a frequent basis and essentially renders him 
unemployable, the Board concludes that the veteran's 
disability warrants a 60 percent evaluation, the maximum 
evaluation authorized for intervertebral disc syndrome under 
Diagnostic Code 5293.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998) since the veteran has argued that his 
service-connected low back disability rendered him 
unemployable since the injury in service.  The Board notes 
that there is no evidence that the veteran's low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Rather, the evidence shows that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  Therefore, the Board must 
conclude that the average industrial impairment from the 
disability would not be in excess of that contemplated by the 
assigned evaluations.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 40 percent evaluation for low back disability for 
the period from December 9, 1943, to March 15, 1982, is 
granted.

Subject to the provisions governing the payment of monetary 
benefits, a 60 percent evaluation for low back disability for 
the period commencing March 15, 1982, is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

